   Case: 3:21-cv-00035-MJN Doc #: 12 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 251




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

CAMILIA T. TERRY,

                           Plaintiff,            :      Case No. 3:21-cv-035

                                                        District Judge Michael J. Newman
      -   vs     -

MS. LT. CRAWFORD, et al.,

                           Defendants.           :



                      ORDER VACATING REFERENCE


      The reference of the above-captioned case to Magistrate Judge Michael R. Merz (ECF No.

6) is hereby VACATED.



March 18, 2021                                   s/ Michael J. Newman
                                                 Hon. Michael J. Newman
                                                 United States District Judge
